Exhibit 10.12

Cesión de Acciones de la Sociedad Mercantil Promotora de Turismo Hecos, C.A.

Entre, OSCAR ANTONIO BRITO ROJAS, venezolano, mayor de edad, titular de la
Cédula de Identidad Nro. 13.247.821 en lo sucesivo a los efectos del presente
documento se denominará como “EL CEDENTE”, domiciliado en el Municipio de Chaco
de la ciudad de Caracas, y METROSPACES, INC. Empresa registrada en el estado de
Delaware, e identificada bajo el numero fiscal EIN 90-0817201 Estados Unidos de
Norteamérica, y con sede en 888 Brickell Key Dr. #1102 Miami, FL, representado
en este acto por su Presidente el Sr. CARLOS DANIEL SILVA, Argentino, mayor de
edad, titular del DNI Argentino Nro. 14601808, con domicilio en Husuares 2110
Distrito Federal, Argentina, en lo sucesivo a los efectos del presente documento
se denominará ¨EL CESIONARIO, por medio del presente documento acordamos
celebrar, como en efecto celebramos la presente Cesión de acciones de la
sociedad mercantil PROMOTORA TURISTICA HECOS, C.A., conforme a los considerandos
y las cláusulas que se citan a continuación:

CONSIDERANDOS

Considerando que EL CEDENTE, y EL CESIONARIO, a los efectos del presente
documento se denominarán conjuntamente LAS PARTES, han acordado desarrollar un
circuito de Boutique Hoteles en Sudamérica incluyendo (i) el proyecto del hotel
La Cruz de Cristo en Pariagúan, (ii) el proyecto del Hotel de Isla de Coche en
el estado Nueva Esparta, (iii) el hotel IKAL, ubicado en la región de Mendoza,
República Argentina, y (iv) entre otros (¨El Circuito¨).
LAS PARTES suscriben el presente contrato de cesión, conforme a las cláusulas
que se describen a continuación:

CLÁUSULAS

PRIMERA (Cesión de derecho preferencial de compra de acciones): Por medio del
presente documento 1) EL CEDENTE vende y traspasa irrevocablemente el derecho de
propiedad de MIL acciones (1.000), es decir el 33.33% del capital social que
serán ofrecidas por pate de OSCAR ANTONIO BRITO de la empresa PROMOTORA
TURISTICA HECOS, C.A. (debidamente inscrita ante el Registro Mercantil Primero
del Estado Anzoategui en fecha 11/04/2014, bajo el número 11, tomo 23-A
RM1ROBAR), y, 2) EL EL CESIONARIO acepta la por el precio de DOSCIENTOS
CINCUENTA MIL DOLARES (USD $250,000.00) en Acciones Preferidas Tipo D,
convertibles en acciones Comunes de la empresa METROSPACES, Inc., pagaderos en
este mismo acto. Cada acción Preferida Tipo D, tiene un valor de CIEN DOLARES
(USD100), otorgando asi la cantidad de DOSMIL QUINIENTAS (2.500) acciones
Preferidas Tipo D.

--------------------------------------------------------------------------------

SEGUNDA: El presente contrato, su interpretación y el contenido del mismo, con
la finalidad de dirimir cualquier controversia que pueda presentarse, se
intentara resolver amigablemente mediante conversaciones, las cuales duraran al
menos treinta días consecutivos contados a partir de la notificación por escrito
entre las partes. En última instancia, en caso de no llegar a un término
razonable que solucione las controversias para ambas partes, las Partes acuerdan
someterlo a un proceso de Arbitraje Comercial bajo las reglas de arbitraje de la
Cámara de Comercio Internacional de Paris (“ICC”), a celebrarse en la ciudad de
Nueva York, sede del arbitraje, en idioma español. La ley sustantiva acordada
entre las partes es la Ley venezolana, específicamente el Código de Comercio
Venezolano. Será un arbitraje de ley, con un solo árbitro. En caso de no llegar
a un acuerdo en la designación del árbitro único dentro de un lapso de 20 días
continuos para hacerlo, cada parte designara un árbitro y entre estos se elegirá
al tercero, en caso que los dos árbitros designados por las partes no llegaran a
un acuerdo en cuanto a la designación del tercer árbitro, quien presidirá el
panel arbitral, el ICC lo designara directamente acorde con el procedimiento
establecido para ello en las reglas adjetivas de arbitraje del ICC.

TERCERA: las notificaciones entre las partes se realizaran a través de correo
electrónico a las siguientes direcciones:

CEDENTE: oab999@gmail.com

CESIONARIO: Daniel.silva@metrospaces.net CUARTA: Yo, Carlos Daniel Silva,
plenamente identificado ut supra, declaro en nombre propio y en nombre de mi
representada METROSPACES, que estoy de acuerdo con los términos y condiciones
establecidas en el presente documento.

Es todo, firman en señal de conformidad, a los 30 días del mes de septiembre de
2015.





/s/ Oscar Antonio Brito Rojas /s/ Carlos Daniel Silva EL CEDENTE EL CESIONARIO

